~2 1 1J85 -0 I
Mr.Abel Acosta, Clerk
Texas Court of Criminal Appeals
P.O.Box 12308 Ca~ital Station
Austin, Texas    78711

                                                     May 5, 2015
  Dear Clerk,
  I would like to enquire if there has been anything filed by
the State in response to the Court'.s Order dated Febuary 24,2015
in regards to my writ of Habeas Corpus 11.07, as I have not heard
anything, and have requested the clerk ·Of. the Trial Court            to
forward any and all copies of any and all documentatibn, records,
responses, filed in response to the Courts Order, so that I may
file a response to the States     r~ply   if riecessary.
  The Order was dated 2/24/2015.
  Thank you for your time and consideration in this matter.

                                                 Sincerely,

                                     Mr.Billy Haynes #1723231
                                     Clements H/S
                                     9601 Spur 591
                                     Amarillo, Texas 79107


  I am proceeding in   ~ro   se fashion on my    11~07,     so I don't have
the assistance of counsel in obtaining any of the following
requested.




                                  RECEIVED ~~~
                                COURT OF CRiMIM~t ~?PEALS
                                      MAV 1 l 2015